

116 S3044 RS: Western Tribal Water Infrastructure Act of 2019
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 609116th CONGRESS2d SessionS. 3044[Report No. 116–309]IN THE SENATE OF THE UNITED STATESDecember 12, 2019Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsDecember 9, 2020Reported by Mr. Hoeven, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the America's Water Infrastructure Act of 2018 to expand the Indian reservation drinking
 water program, and for other purposes.1.Short titleThis Act may be cited as the Western Tribal Water Infrastructure Act of 2019.2.Indian Reservation Drinking Water ProgramSection 2001 of the America's Water Infrastructure Act of 2018 (42 U.S.C. 300j–3c note; Public Law 115–270) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking Subject to the availability of appropriations, the Administrator and inserting The Administrator;(B)in paragraph (1), by striking and at the end;(C)in paragraph (2), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(3)10 eligible projects described in subsection (b) that are within—(A)the portion of the Columbia River Basin that is—(i)south of the Columbia River; and(ii)below the Grand Coulee Dam; or(B)coastal basins adjacent to the portion of the Columbia River Basin described in subparagraph (A).;(2)in subsection (b)(1)—(A)by striking is on a reservation and inserting the following:is on—(A)a reservation;(B)in subparagraph (A) (as so designated), by striking and at the end and inserting or; and(C)by adding at the end the following:(B)an off-reservation site that serves an Indian Tribe described in subsection (c)(2); and;(3)in subsection (c)—(A)by striking the subsection designation and heading and all that follows through In carrying out and inserting the following:(c)Requirements(1)Upper Missouri River BasinIn carrying out; and(B)by adding at the end the following:(2)Columbia River BasinIn carrying out the program under subsection (a)(3), the Administrator of the Environmental Protection Agency shall select not less than 1 eligible project that serves one or more Tribal communities of federally recognized Indian Tribes the Federal recognition of which has been terminated and subsequently restored.; and(4)in subsection (d), by striking $20,000,000 for each of fiscal years 2019 through 2022 and inserting $30,000,000 for fiscal year 2020 and each fiscal year thereafter.1.Short titleThis Act may be cited as the Western Tribal Water Infrastructure Act of 2020.2.Indian Reservation Drinking Water ProgramSection 2001 of the America's Water Infrastructure Act of 2018 (42 U.S.C. 300j–3c note; Public Law 115–270) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking Subject to the availability of appropriations, the Administrator and inserting The Administrator;(B)in paragraph (1), by striking and at the end;(C)in paragraph (2), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(3)10 eligible projects described in subsection (b) that are within—(A)the Columbia River Basin; or(B)a coastal basin adjacent to the Columbia River.;(2)in subsection (b)(1)—(A)by striking is on a reservation and inserting the following:is on—(A)a reservation;(B)in subparagraph (A) (as so designated), by striking and at the end and inserting or; and(C)by adding at the end the following:(B)an off-reservation site that serves an Indian Tribe described in subsection (c)(2)(B); and;(3)in subsection (c)—(A)by striking the subsection designation and heading and all that follows through In carrying out and inserting the following:(c)Requirements(1)Upper Missouri River BasinIn carrying out; and(B)by adding at the end the following:(2)Columbia River BasinIn carrying out the program under subsection (a)(3), the Administrator of the Environmental Protection Agency shall—(A)give priority to projects that respond to emergency situations where a lack of access to clean drinking water threatens the health of Tribal populations; (B)select not fewer than 1 eligible project that serves 1 or more Tribal communities of federally recognized Indian Tribes the Federal recognition of which has been terminated and subsequently restored; and(C)ensure that not fewer than 1 eligible project under that subsection is carried out in—(i)the area described in subparagraph (A) of that subsection; and(ii)an area described in subparagraph (B) of that subsection.;(4)by redesignating subsection (d) as subsection (e);(5)by inserting after subsection (c) the following:(d)Federal shareThe Federal share of a project carried out under this section shall be 100 percent.; and(6)in subsection (e) (as so redesignated), by striking $20,000,000 for each of fiscal years 2019 through 2022 and inserting $30,000,000 for fiscal year 2020 and each fiscal year thereafter.December 9, 2020Reported with an amendment